DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an embodiment in which “a length of the wings of the first panel is equal to a length of the wings of the second panel” (as in claim 7), an embodiment in which “the central portion of the second panel is configured to roll with the connecting member a plurality of times” (as in claim 8), and a reinforcing member (as in claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 does not accurately describe applicant’s invention because the central portion 916b of the second panel 940 is not configured to roll with the connecting member 932 a plurality of times. As shown in Figs. 9A-9C, the central portion 916b of the second panel 940 rolls once by itself (i.e., without the connecting member 932) to a position as shown in Fig. 9B and then once with the connecting member 932 to a position as shown in Fig. 9C.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuhara et al. (US 2017/0088082 A1). Okuhara discloses a tab 62 for securing an airbag 20 to a vehicle V, the tab comprising: a first panel (e.g., the portion of an inboard side (see Fig. 4) of the tab below the tops of upper wings 62a) comprising a central portion (e.g., the portion of the first panel not including the upper wings 62a and the lower wings (at 60a)), a pair of upper wings 62a that extend perpendicular to a longitudinal axis of the central portion in opposite directions, and a pair of lower wings (at 60a) that extend perpendicular to the longitudinal axis of the central portion in opposite directions; a second panel (e.g., the portion of an outboard side (see Fig. 4) of the tab below the tops of upper wings 62a) comprising a central portion (e.g., the portion of the second panel not including the upper wings 62a and the lower wings (at 60a)), a pair of upper wings 62a that extend perpendicular to a longitudinal axis of the central portion in opposite directions, and a pair of lower wings (at 60a) that extend perpendicular to the longitudinal axis of the central portion in opposite directions; and a connecting member (at 60c) that couples the first panel to the second panel, wherein a first end of the connecting member couples to the central portion of the first panel, and a second end of the connecting member couples to the central portion of the second panel, wherein the central portion of the second panel is configured to roll over the connecting member, and wherein the central portion of the second panel aligns with the central portion of the first panel in a rolled configuration. The aligned central portions of the first panel and the second panel in the rolled configuration form a bracket receiving member, wherein the first panel and the second panel are configured  by an opposing upper wing, the central portion, and an opposing lower wing and extending inward from a second lateral edge of the second panel (Figs. 3 and 4).
Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itawa et al. (JP 2014-184792 A). Itawa discloses a tab (e.g., 200) for securing an airbag 102 to a vehicle 108, the tab comprising: a first panel (e.g., the upper half of the tab, not including the reinforcing member(s) (e.g., 202a, 202b)) comprising a central portion; a second panel (e.g., the .
Claims 1-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konaka et al. (US 2017/0182964 A1). Konaka discloses a tab 45 for securing an airbag 30 to a vehicle V, the tab comprising: a first panel (e.g., the portion of the tab above the triangular notches, as shown in Fig. 9) comprising a first I-shape; a second panel (e.g., the portion of the tab below the triangular notches, as shown in Fig. 9) comprising a second I-shape; and a connecting member (e.g., the portion of the tab between said first and second panels) that couples the first panel to the second panel, wherein a first end of the connecting member couples to a central portion of the first panel, and a second end of the connecting member couples to a central portion of the second panel, wherein the central portion of the second panel is configured to roll over the connecting member and into alignment with the central portion of the first panel in a rolled configuration. The aligned central portions of the first panel  by Konaka if, alternatively, the upper half of the tab, as shown in Fig. 9, is taken as corresponding to the claimed first panel, the portion of the tab below the triangular notches is taken as .
Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konaka et al. (US 2017/0182964 A1). Konaka discloses a tab 45 for securing an airbag 30 to a vehicle V, the tab comprising: a first panel (e.g., the portion of the tab above the triangular notches, as shown in Fig. 9) comprising a central portion (e.g., the upper piece 56C and the portions of the pieces 56 that are directly adjacent to the upper piece 56C, as shown in Fig. 9), a pair of upper wings (e.g., the ends of the upper left piece 56C, as shown in Fig. 9) that extend perpendicular to a longitudinal axis of the central portion in opposite directions, and a pair of lower wings (e.g., the ends of the upper right piece 56C, as shown in Fig. 9) that extend perpendicular to the longitudinal axis of the central portion in opposite directions; a second panel (e.g., the portion of the tab below the triangular notches, as shown in Fig. 9) comprising a central portion (e.g., the lower piece 56C and the portions of the pieces 56 that are directly adjacent to the lower piece 56C, as shown in Fig. 9), a pair of upper wings (e.g., the ends of the lower left piece 56C, as shown in Fig. 9) that extend perpendicular to a longitudinal axis of the central portion in opposite directions, and a pair of lower wings (e.g., the ends of the lower right piece 56C, as shown in Fig. 9) that extend perpendicular to the longitudinal axis of the central portion in opposite directions; and a connecting member (e.g., the portion of the tab between said first and second panels) that couples the first panel to the second panel, wherein a first end of the connecting member (e.g., an upper end of the connecting member, as shown in Fig. 9) couples to the central portion of the first panel (via wings of the first panel), and a second end of the connecting member (e.g., a lower end of the connecting member, as shown in Fig. 9) couples to .
s 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konaka et al. (US 2017/0182964 A1). Konaka discloses a tab 45 for securing an airbag 30 to a vehicle V, the tab comprising: a first panel (e.g., one or both of the left pieces 56) comprising a central portion; a second panel (e.g., one or both of the right pieces 56) coupled to the first panel, the second panel comprising a central portion, wherein the tab is configured to be folded to align the central portions of the first panel and the second panel in an aligned configuration; and a reinforcing member (e.g., one or both of the connecting pieces 56C) coupled to one or more of the first panel and the second panel, the reinforcing member to provide one or more additional layers of material to reinforce the central portions of the first panel and the second panel in the aligned configuration. The aligned central portions of the first panel and the second panel in the aligned configuration form a bracket interface member, wherein the first panel and the second panel are configured to be secured to the airbag (at 52) to secure the airbag to the vehicle. The bracket interface member comprises six layers of material (at L8 – see Fig. 10) when the tab is in a folded configuration. The limitation(s) that the bracket interface member is “to be disposed through an aperture of a bracket that is to be mounted on a vehicle structure to secure the tab to the vehicle…wherein the bracket interface member comprises three or more layers of material to be disposed through the aperture of the bracket, and wherein six or more layers of material are disposed at the bracket interface member when the tab is in a folded configuration” is a recitation of the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Konaka et al. (US 2017/0182964 A1) in view of Kemp et al. (US 2014/0265266 A1). Konaka teaches the limitations of claim 11, as explained above. Konaka does not teach a second aperture as recited in claim 12. Kemp teaches a tab having a second aperture (e.g., 388) at a position laterally offset from a first aperture (e.g., 388). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a tab as taught by Konaka with a second aperture laterally offset from a first aperture, according to the known technique taught by Kemp, in order to “aid in positioning” (paragraph 0054). Furthermore, the recitation of an additional aperture does not patentably distinguish the claimed invention from .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEITH J FRISBY/             Primary Examiner, Art Unit 3616